Exhibit 10.64



AMENDMENT NO. 1 TO THE MOTOROLA SOLUTIONS, INC. LEGACY AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN
The Motorola Solutions, Inc. Legacy Amended and Restated Executive Severance
Plan (the “Plan”) is hereby amended on and effective as of January 16, 2013 by
the Compensation and Leadership Committee of the Board of Directors of Motorola
Solutions, Inc. in the following particulars:
1.
Paragraph 3(c) of the Plan is hereby amended by inserting the following
immediately preceding the (“AIP Plan”) parenthetical: “ or the Motorola
Solutions Executive Officer Short Term Incentive Plan, each as amended or
restated from time to time, or any successor plan or plans thereto”.

2.
Paragraph 3(c) of the Plan is hereby further amended by inserting the phrase “,
as applicable,” immediately preceding the phrase “with an individual performance
factor of 1.0”.








1

